DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of Claims
Claims 1-20 are currently pending in the application, as of the amendment submitted on 1/7/2021.
Response to Amendment
Applicant’s amendments submitted 1/7/2021 have overcome the rejection of claims 15-20, under 35 U.S.C. 101.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dailey, JR. et al(USPGPUB 2014/0266726) in view of Filatoff(USPGPUB 2017/0270565).
  -- In considering claim 1, the claimed subject matter that is met by Dailey, JR. et al(Dalley) includes:
	1) receiving a first current position of a visitor device is met by the
server(108), which receives position information pertaining to RFID readers(104A-104F)(see: secs[0015-0016]);
	2) determining if a first triggering event has occurred in response to the first current position is met by the RFID readers(104A-104F) being 
	3) determining a host device associated with the visitor device is met by the server(108).
	- Dailey does not teach:
	1) determining a first mapped position of the visitor device in response to the first current position of the visitor device;
	2) transmitting the first mapped position of the visitor device to the host device.
	Use of tracking systems which determine mapped positions and transmit the mapped positions to a host device is well known.  In related art, Filatoff discloses a facility mapping an interactive tracking system, which utilizes facility mapping and visitor tracking capabilities(see: sec[0008]), and wherein electronic devices(10) are utilized to map and display a graphical facility map, and transfer map data to a server computing device(22)(see: sec[0044]).
	Since the use of determining and transmitting mapped position data to a host device is well known, as taught by Filatoff, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the computing device(22) of Filatoff into the server(108) of Dailey, and as well, the portable electronic device(10) of Filatoff, into the readers(102,104) as desired, since this would have augmented the tracking capabilities of the system of Dailey, by providing an accurate map of the facility, which would have aided personnel in locating any reader within the facility, by providing the facility on a map display.
	With regards to the claimed visitor device belonging to a first individual that is visiting a location, and the host device belonging to a second individual that is hosting the first individual that is visiting the location, one of ordinary skill would have readily recognized that the inmates in the system of Dalley would have readily constituted visitors, and as well, the detection center officer would have readily constituted a Host of sorts, in a manner that would have readily read on the claimed subject matter, since the devices in the system operate in the same manner as that of the claimed subject matter, regardless of the titles afforded to the persons/personnel carrying the devices.
  -- Claim 2 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 1 above, as well as:
	1) activating an alarm on the host device when the first mapped position is received is met by the monitoring rules, which are assigned to programmable event(22o), and can include movement restrictions, such that a direction and position of a user can be tracked as the user moves around the facility.  And wherein, when a first position of a user is determined, an alert can be sent based on monitoring locations at transit points during the progress of the monitored transponder(104)(see: sec[0021]).
  -- Claim 3 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 1 above, as well as:
	1) receiving a second current position of the visitor device and determining if a second triggering event has occurred in response to the second current position would have inherently been met, since the system teaches that the transponders(104) are monitored at transit points while a transponder is in transit(see: sec[0021]), and wherein first, second, or a plurality of alerts or messages are enabled, based on whether the transponder triggers and events along the transit points.
	Furthermore, the claimed determining a second mapped position of the visitor device in response to the second current position of the visitor device; transmitting the second mapped position of the visitor device to the host device; and activating an alarm on the host device when the second mapped position is received, all constitute redundant steps that would have been met based on the programmable events and predefined restrictions of the monitoring rules(222), that would have been programmed in to each transponder.
-- Claim 4 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 3 above, as well as:
	1) determining a visitor destination in response to at least one of the first position and the second position; and transmitting the visitor destination to the host device would have been readily attainable, based on the monitored movements and progress of transponders(104) when in transit(see: sec[0021]).
  -- Claim 5 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 4 above, as well as:
	1) determining a first path from the second current position to the visitor destination; determining a first arrival time of the visitor device at the visitor destination in response to the first path; and transmitting the first arrival time to the host device would have all been ascertainable, since the server includes a display, which collects all transponder movement and location data, based on where the transponder is expected, detected, and moving towards(see: figure 3, sec[0049]).
  -- Claim 6 recites subject matter that is met by Daily in view of Filatoff, as discussed in claim 5 above, as well as:
	1) receiving a current position of the host device; determining a second path between the current position of the host device and the visitor destination; determining a second arrival time of the host device at the visitor destination in response to the second path; determining a departure time from the current position of the host device such that the second arrival time is equivalent to the first arrival time or prior to the first arrival time; and transmitting the departure time to the host device is met in 
  -- Claim 7 recites subject matter that is met by Dailey in view of Filatoff, as discussed in claim 6 above, as well as:
	1) activating an alarm on the host device when a current time is equivalent to the departure time or later than the departure time is met by the reader(102E), including a display screen, such that a schedule indicating when or where a Reader’s scans are to occur(see: secs[0023-0024]).  As discussed above, Dailey teaches that the reader can act as a host device, by performing middleware(224) or service(216) functions(see: sec[0023]).  In this embodiment, this would have constituted the claimed alarm when a current time is equivalent to a departure time, since the display would have indicated to the reader, a schedule, and location that the reader should be, based on the schedule.
  -- Claims 8-20 recite subject matter that is met by Daily in view of Filatoff, as discussed in claims 1-7 above.
	As well, with regards to claims 15-20, the computer program product tangibly embodied on a computer readable medium, the computer program product including instructions is met by the computing devices including computer readable medium, which stores computer readable instructions that allow the system to function in the manner as described above(see: sec[oo58]).
REMARKS:
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “While applicant respectfully traverses the above rejections, in the interest of expediting the prosecution of the present application without adversely affecting Applicant’s rights to pursue……….the host device belonging to a second individual that is hosting the first individual that is visiting the location.”
	Applicant appears to be arguing “Intended Use”.  Applicant is arguing that Dalley does not meet the limitations of the amended claims, because Dalley does not teach the visitor device belonging to a first individual that is visiting a location, and a host device belonging to a second individual that is hosting the first individual that is visiting the location.  This appears to be an argument pertaining to intended use.  The fact that the devices belong to visitors, patrons, inmates, workers, attendants, patients, etc, does not preclude the claimed subject matter from being met by the system of Dalley.  In Dalley, the same concept of performed, and the structure that goes in to making the system of Dalley, is very similar to that of the claimed subject matter(minus the deficiencies that were picked up in view of Filatoff).  
	The fact that applicant adds limitations that associate the visitor device with a visitor, and a host device with a host, do not add any substantive subject matter that would overcome the prior art of record.  Furthermore, one of ordinary skill could argue that inmates are in a sense, visitors, and prison personnel are, in a sense hosts.  Either 
	2) “Claims 2-7, 9-14, and 16-20 depend either directly or indirectly from claims 1,8, and 15, accordingly, claims 2-7,9-14, and 16-20 are also believed to be in a condition for allowance for at least the same reasons as claims 1,8, and 15 in addition to including additional limitations.”
	Claims 2-7,9-14, and 16-20 rise and fall with the arguments of claim 1 above, and therefore, the arguments with regards to these claims are not deemed persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687